 IRON WORKERSLOCAL 55643InternationalAssociation of Bridge,Structural andOrnamental Iron Workers LocalNo 55, AFL-CIOandE H Hayne Co,Inc and Lake Erie DistrictCouncil of Carpenters,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO'and Local 480, Laborers'International Union ofNorth America,AFL-CIO 2 Case 8-CD-232effectuate the policies of the Act to assert jurisdictionin this proceedingIITHELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the IronWorkers, the Carpenters, the Laborers, are labororganizations within themeaningof the ActNovember 30, 1972DECISION AND DETERMINATION OFDISPUTEBy MEMBERSFANNING,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by E H Hayne, Co, Inc, hereinaft-er referred to as the Employer, alleging a violation ofSection 8(b)(4)(i)(ii)(D) by International Associationof Bridge, Structural and Ornamental Iron WorkersLocal No 55, AFL-CIO, hereinafter referred to asthe Iron Workers Pursuant to notice, a hearing washeld on June 1, 1972, in Toledo, Ohio, beforeHearing Officer Marc Bloch The Employer and theIronWorkers, Carpenters, and Laborers appeared atthe hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issuesPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmedUpon the basis of the entire record in this case, theBoard makes the following findingsITHE BUSINESS OF THE EMPLOYERThe parties stipulated that E H Hayne Co , Inc, isa State of Ohio corporation with its principal place ofbusiness and offices at 770 West Madison Street,Post Office Box 5, Gibsonburg, Ohio, where it isengaged in the general contracting business Duringthe past calendar year, a representative period, it hashad gross revenues in excess of $500,000 During thesame period, it received goods valued in excess of$50,000 through interstate commerceWe find,accordingly, that the Employer is engaged in abusiness affecting commerce within the meaning ofSection 2(6) and (7) of the Act and that it williHereinafter referred to as Carpenters2Hereinafter referred to as LaborersIIITHEDISPUTEA Background and Facts of the DisputeThe Employer is a general contractor engaged inthe construction of schools, churches, and commer-cialbuildingsAt the time of the proceeding, theEmployer was the general contractor for Latham'sSuper Market in Genoa, Ohio The Employer is notaffiliatedwith any association of contractors and isnot at present a party to any contract with a labororganizationAt the end of March 1972 the Employer startedwork on the Latham's market with five of itspermanent employeesThe Employer pays theprevailing wage rate as prescribed by the Departmentof Industrial Relations of the State of Ohio TheEmployer assigned the disputed work to two carpen-ters and a laborerThe Latham Super Market project involves a one-story building with a mezzanine, covering 20,000square feet The Employer is the general contractorand it contracted out most of the work except for theerection of structuralsteel,the laying of mesh, thesetting of the structural and bar joists, and theinstallation of the steel deck, which it performed withits own employeesOn April 17, Stephen Takacs, business representa-tive of the Iron Workers Local 55, telephoned Hayneand stated "You're not using my men to put steel upon that supermarket" He also stated that he wasgoing to picket the next day and shut the job downOn April 19, approximately 40 pickets appeared allover the property As a result of the picketing, theEmployer's regular employees and a subcontractor'smasons, the only other employees on the job at thetime, refused to cross the picket lineThe structural and bar joist work involves theinstallation of columns, the intersecting beams whichlay on the outside walls, the bar joists between thebeams, and bridging at the top and bottom web ofthe joists which are tack welded into position Only$5,004 worth of labor is involved in the erection ofthe structural and bar joists and the laying of thesteel deck, while the total job is worth approximately$277,000 The steel mesh is laid over a vapor barrier200 NLRB No 96 644DECISIONSOF NATIONALLABOR RELATIONS BOARDso that it will be in the top third of the pouredconcreteWhen a footing is poured and before theconcrete sets, vertical rods of 12 to 10 inches areinsertedAfter the concrete is set, horizontal bars areinstalled by attaching with small strands of wire Theinstallationof bar joists requires the use of aqualified welder and the Employer has two employ-ees who are qualified Whenever a crane is needed ona particular job, the Employer subcontracts to anemployer,who coincidentally employs Local 55membersBTheWork in DisputeThe disputed work involves the erection of struc-tural steel, laying of steelmesh, installation ofreinforcing rods and foundations, and installation ofroof sheeting at the construction site at Latham'sSuper Market in Genoa, OhioCThe Contentions of the PartiesThe Iron Workers contends that the work indispute traditionally falls within the jurisdiction ofthe IronWorkers, that ironworkers are trained insuch work through an apprenticeship program, andthat the Iron Workers should be assigned the work inthe interests of the general safety of the publicThe Employer contends that its work assignmentwas in accordance with the proven skill andefficiency of its employees, that it was economicallybeneficial as the Employer is a small contractorstruggling to remain in the construction businesswhile faced with a competitive squeeze betweennonunion contractors and large high-volume con-tractors who have agreements with all of the crafts,that the Employer has the right to maintain an openshop of qualified workers without regard to unionmembership or traditional claims to particular work,and that it is the right of an employer to furnish hisown employees with steady employment and that heshould not be faced with the threat that his job willbe shut down unless he lays off his employees andhires othersThe Carpenters contends that the disputed workwas properly assigned to its members who areemployees of the Employer, that those employeespossessed the requisite skill and experience, and thatthey were capable of doing the workThe Laborers offered no position other than itsstated agreement with the Employer's assignmentD Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedThe record shows that shortly after the Employercommenced construction on the Latham's job withitsown employees who were members of theCarpenters and Laborers, the Iron Workers, throughitsBusiness Representative Takacs, telephoned theEmployer and stated "You're not using my men toput steel up on that supermarket " In addition,Takacs said he was going to picket and shut the jobdownOn April 19, approximately 40 picketsappeared at thejob and picketed for a 10-day periodAs a result of the picketing, the Employer's regularemployees and the masons who were employed by asubcontractor refused to cross the picket lineWe find that the Iron Workers, through itsBusiness Representative Takacs, threatened to picketand picketed the Employer with an object of forcingor requiring the Employer to assign the disputedwork to members of the Iron Workers rather than tothe Employer's own employees who are members ofthe Carpenters and the Laborers On the basis of theentire record, we conclude that there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred and that the dispute is properly beforethe Board for determination under Section 10(k) ofthe ActEMerits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingconsideration to various relevant factors The Boardhas held that its determination in a jurisdictionaldispute is an act of judgement based on common-sense and experience, reached by balancing thosefactors involved in a particular case 31Certification and collective-bargainingagreementsThe record shows that none of the unions involvedherein, nor any other labor organization, has beencertified to represent any of the Employer's employ-eesNor does the Employer now have a contract withthe Iron Workers or any other labor organization 4 Itis clear from the record that the factors of certifica-tion and contract are not relevant herein2Company and industry practicesThe record shows that the Employer's employees,two of whom are members of the Carpenters and oneof whom is a member of the Laborers, have workedfor him for a period of years During this period, theEmployer has consistently assigned the disputedwork to its employees Only when the Employer is in3International Associationof Machinists Lodge No 7743 AFL-CIO (J AJones ConstructionCompany)135 NLRB 14024The Employer was signatoryto an agreementwith the Carpentersextending May 1969 to May 1971 IRONWORKERSLOCAL 55645need of a crane for jobs involving more than twostories does it subcontract some of the structural steelwork A subcontractor who has been used by theEmployer in the past for such purposes employsmembers of the Iron Workers as part of its crewHowever, even at those times when the Employerhires a crane or subcontracts, his own employeescontinue to perform some of the disputed work Therecord establishes that the Employer used membersof the Iron Workers to lift mesh and tie reinforce-ment rods on a school job in Toledo, Ohio, in 1969,and that it considers that those employees were notqualified and were inefficient and that their useforced a rise in its construction costsAlthough the IronWorkers contends that thedisputed work is traditionally assigned to ironwork-ers, the record shows that such assignment has notbeen traditional with this Employer, particularly withrespect to construction jobs of two stories or lessMoreover, the record does not contain conclusiveevidence that other employers involved in the samework have traditionally assigned the disputed workto the Iron WorkersItwould appear that the factor of companypractice favors the assignment of the disputed workto the Employer's employees who are members of theCarpenters and Laborers Accordingly, we find thatcompany practice favors the continued assignment ofthe work to the Employer's employees3Relative skills, economy, andefficiencyofoperationsThe record reveals that the Employer's employeeshave the necessary skills to perform the disputedwork and that the ironworkers also possess thenecessary skillsAlthough the Employer's employeeshave not qualified by way of an apprenticeshipprogram such as offered by the Iron Workers, therecord indicates that the Employer's employees havegained the necessary skills through years of perform-ing the same tasks for the Employer Hayne, thepresident of the Employer, testified that he was acertified welder and fully qualified to judge the skillsof his employees performing the limited welding jobson structural steel In addition, Hayne testified thathis employees were qualified to install mesh andreinforcement rods and that no special skills wererequired for these tasksMoreover, Hayne testifiedthathisemployeesweremore efficient in theperformance of the disputed work in view of theirlong experienceAs to the economy of operations factor, the recordshows that the constant availability of the Employ-er's employees to perform the disputed work permitshim to bid competitively for work which he could notacquire if he had to hire a crew of seven ironworkersplus a crane operator, as required by the IronWorkers contract, rather than the two carpenters andthe laborer who are currently performing thedisputed work The Employer also presented evi-dence that the estimate it had received for certainstructural steelwork from a subcontractor whoemployed ironworkers was considerably higher incost than what the Employer was able to perform thejob for The Employer's figures showed that thesubcontractor using a crane and seven ironworkersestimated that his price, based on 4 hours' work forthe job, would be $460 The Employer subsequentlycompleted the same job with one crane, a carpenter,and a laborer at a total cost of only $72Thus, it would appear that the factor of economyfavors the assignment of the disputed work to theEmployer's employees who are members of theCarpenters and the LaborersConclusionsHaving considered all pertinent factors, we con-clude that the factors, including company practice,economy, and efficiency of operations, favor award-ing the work to the employees of the Employer whoare presently performing the disputed work, and weshall determine that they are entitled to perform thework in disputeAccordingly, on the basis of the entire record, weshall determine the existing jurisdictional controver-sy by awarding to the employees presently employedby the Employer, rather than to members of the IronWorkers, the work of erecting structural steel, layingsteelmesh, installing reinforcing rods and founda-tions, and installing roof sheeting at the constructionsite at Latham's Super Market in Genoa, Ohio Inmaking this determination, we are assigning the workto the employees who perform the disputed work fortheEmployer and not to any union which mayrepresent them or to its membersDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute1Employees of E H Hayne Co, Inc, who arecurrently performing the disputed work are entitledtoperform the work of erecting structural steel,laying steelmesh, installing reinforcing rods andfoundations, and installing roof sheeting at theconstruction site at Latham's SuperMarket inGenoa, Ohio2International Association of Bridge, StructuralandOrnametal IronWorkersLocalNo 55, 646DECISIONSOF NATIONALLABOR RELATIONS BOARDAFL-CIO,isnot entitled,by means proscribed bySection 8(b)(4)(D) of theAct, toforce or require E HHayne, Co, Inc, to assign such disputed work toironworkers represented by that labor organization3Within 10 days from the date of this Decisionand Determination of Dispute,International Associ-ation of Bridge,Structural and Ornamental IronWorkers Local No 55,AFL-CIO,shall notify theRegional Director for Region 8, in writing, whetheror not it will refrain from forcing or requiring E HHayne Co, Inc, by means proscribed in Section8(b)(4)(D), to assign the disputed work to itsmembers rather than to employees who are presentlyworking for the Employer and who are members ofthe Carpenters and the Laborers